Case 6:20-cv-00210-JDK-JDL Document 6 Filed 05/21/20 Page 1 of 2 PageID #: 22



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ERIC RAY PRICE, #1848099                        §

VS.                                             §               CIVIL ACTION NO. 6:20cv210

LORIE DAVIS, ET AL.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Eric Ray Price, a prisoner currently confined at the Beto Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se and seeking to proceed in

forma pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983 alleging purported

violations of his constitutional rights. The case was referred to United States Magistrate Judge

John D. Love for findings of fact, conclusions of law, and recommendations for the disposition

of the case.

       On April 27, 2020, Judge Love issued a Report (Docket No. 4) recommending that

Plaintiff’s motion for leave to proceed in forma pauperis (Docket No. 2) be denied and that

Plaintiff’s lawsuit be dismissed with prejudice for the purposes of proceeding in forma pauperis

pursuant to 28 U.S.C. §1915(g)—but without prejudice as to the refiling of his lawsuit without

seeking in forma pauperis status. Specifically, Judge Love found that Plaintiff has

accumulated at least three strikes under the Prison Litigation Reform Act by filing at least three

previous lawsuits or appeals that were dismissed as frivolous or for the failure to state a claim

upon which relief can be granted—before filing this lawsuit in April 2020. A copy of this Report

was sent to Plaintiff at his address with an acknowledgment card. Plaintiff has filed timely

objections (Docket No. 5).
Case 6:20-cv-00210-JDK-JDL Document 6 Filed 05/21/20 Page 2 of 2 PageID #: 23



         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See Fed. R. Civ. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

finding and recommendation to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

without merit and that the findings and conclusions of the Magistrate Judge are correct.

Accordingly, it is

         ORDERED that Plaintiff’s objections are OVERRULED and that the Magistrate Judge’s

Report (Docket No. 4) is ADOPTED as the opinion of the Court. Furthermore, it is

         ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis (Docket No.

2) is DENIED. It is also

         ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g) as to the refiling of

another in forma pauperis lawsuit raising these claims—but without prejudice as to the refiling of

his lawsuit without seeking in forma pauperis status. Finally, it is

         ORDERED that any and all motions that may be pending in this civil action are hereby

DENIED.

         So ORDERED and SIGNED this 21st day of May, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
